 



EXHIBIT 10.19
AWARD AGREEMENT
PIONEER NATURAL RESOURCES COMPANY
LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
TO BE USED IN CONNECTION WITH THE
ANNUAL EQUITY AWARD
[DATE]
Dear :
1. Restricted Stock Unit
     Pioneer Natural Resources Company, a Delaware corporation (the “Company”),
hereby grants to you an award to receive ________ Restricted Stock Units (the
“Restricted Stock Units”) whereby each Restricted Stock Unit represents the
right to receive one share of common stock, par value $0.01, of Pioneer Natural
Resources Company, a Delaware corporation (the “Stock”), plus an additional
amount pursuant to Section 3, subject to certain restrictions and on the terms
and conditions contained in this Restricted Stock Unit Agreement (the
“Agreement”), your Election Form and the Pioneer Natural Resources Company
Long-Term Incentive Plan (the “Plan”). A copy of the Plan is available upon
request. Except as provided below, to the extent that any provision of this
Agreement conflicts with the expressly applicable terms of the Plan, you
acknowledge and agree that those terms of the Plan shall control and, if
necessary, the applicable provisions of this Agreement shall be deemed amended
so as to carry out the purpose and intent of the Plan. Terms that have their
initial letters capitalized, but that are not otherwise defined in this
Agreement shall have the meanings given to them in the Plan in effect as of the
date of this Agreement.
2. No Shareholder Rights
     The Restricted Stock Units granted pursuant to this Agreement do not and
shall not entitle you to any rights of a shareholder of Stock until the payment
of shares of Stock pursuant to the award. Your rights with respect to Restricted
Stock Units shall remain forfeitable at all times prior to the date on which
rights become vested and the restrictions with respect to the Restricted Stock
Units lapse in accordance with Sections 5 or 6.
3. Dividend Equivalents
     As long as you hold Restricted Stock Units granted pursuant to this
Agreement, the Company shall pay to you, on December 31 of each year, a cash
payment equal to the cash dividends you would have received if you were the
beneficial owner, as of the dividend declaration date, of the number of shares
of Stock related to the portion of your Restricted Stock Units that have not
been settled.
4. Conversion of Restricted Stock Units; Issuance of Stock; Payment of Stock

1



--------------------------------------------------------------------------------



 



     No shares of Stock shall be issued to you prior to the date on which the
Restricted Stock Units vest and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Sections 5 and 6; provided, however, no
Stock will be paid to you or your beneficiary prior to the time specified in
Section 6, 8 or 9 or elected by you pursuant to your Election Form. Neither this
Section 4 nor any action taken pursuant to or in accordance with this Section 4
shall be construed to create a trust of any kind. After any Restricted Stock
Units vest pursuant to Sections 5 and 6 the Company shall promptly cause to be
issued Stock in book entry form registered in your name in payment of such
vested Restricted Stock Units; provided, however, no Stock will be paid to you
or your beneficiary prior to the time specified in Section 6, 8 or 9 or elected
by you pursuant to your Election Form. The value of any fractional Restricted
Stock Units shall be paid in cash at the time Stock certificates are delivered
to you in connection with the Restricted Stock Units. The value of the
fractional Restricted Stock Units shall equal the percentage of a Restricted
Stock Unit represented by a fractional Restricted Stock Unit multiplied by the
Fair Market Value of the Stock.
5. Vesting
     Subject to the terms and conditions of this Agreement, the Restricted Stock
Units granted herein will vest on the one year anniversary following the date of
this letter, provided, however, if you retire prior to the vesting of the
Restricted Stock Units, your vested percentage will be 25% for each quarterly
meeting that occurred in between the date of this Agreement and your retirement.
Upon the vesting date, the forfeiture restrictions associated with the
Restricted Stock Units shall lapse provided you performed the necessary services
for the Company, without interruption, from the time of the date of this letter
until the applicable vesting date.
6. Early Vesting Upon a Change in Control
     Notwithstanding the other vesting provisions contained in Section 5, but
subject to the other terms and conditions set forth herein, at the effective
time of a Change in Control as defined in the Plan, all of the Restricted Stock
Units shall become immediately and unconditionally vested and the shares of
Stock related to the Restricted Stock Units shall be paid to you immediately
preceding the Change in Control. Notwithstanding anything provided in this
Section 6 or the Plan to the contrary, a Change in Control shall for all
purposes be defined in a manner consistent with Section 409A of the Code and if
the Change in Control definition provided herein differs in any way from the
definition of a Change in Control provided under Section 409A of the Code, the
officers of the Company shall have the unilateral right to take all commercially
reasonable efforts exercised in good faith to revise the definition of a Change
in Control for purposes of this Agreement to match the definition of a Change in
Control for purposes of Section 409A.

2



--------------------------------------------------------------------------------



 



7. Forfeiture
     Except as may be provided by the Company, if prior to the vesting of any
Restricted Stock Units you cease to be a director of the Company for any reason,
whether voluntarily or involuntarily, your rights to all of the unvested
Restricted Stock Units shall be immediately and irrevocably forfeited including
the right to receive Additional Restricted Stock Units.
8. Death
     Upon your death, notwithstanding anything provided in this Agreement to the
contrary, any portion of your Restricted Stock Units that are not vested as of
the date of your death shall be forfeited. The Stock payable with respect to the
vested Restricted Stock Units shall be immediately distributed to your legal
representatives, legatees or distributees.
9. Disability
     If your service relationship with the Company is terminated by reason of
your Disability, as defined in Section 409A of the Code, notwithstanding any
provision of this Agreement or the Plan to the contrary, any portion of your
Restricted Stock Units that are not yet vested as of the date of the
determination of your Disability shall become null and void and shall be
forfeited as of the date of termination. Any vested Restricted Stock Units shall
be paid to you in Stock as of the time you elected pursuant to your Election
Form.
10. Deferral Period
     Except as provided in Sections 6, 8 and 9 vested Restricted Stock Units
shall not be paid to you until the date you elected pursuant to your Election
Form.
11. Restriction on Transfer
     The Restricted Stock Units and any rights under this Agreement may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
you other than by will or by the laws of descent and distribution, and any
purported sale, assignment, transfer, pledge, hypothecation, or other
disposition shall be void and unenforceable against the Company. Notwithstanding
the foregoing, you may in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise your rights to receive any property
distributable with respect to the Restricted Stock Units upon your death.
12. No Liability for Good Faith Determinations
     The Company and the members of its Board of Directors shall not be liable
for any acts, omissions, or determinations taken or made in good faith with
respect to this Agreement or the shares distributable hereunder.
13. No Guarantees of Interest
     The Company and Board of Directors of the Company do not guarantee the
Stock from loss or depreciation.

3



--------------------------------------------------------------------------------



 



14. Notices
     Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or whether actually received or not on the
third business day, for which banking institutions in the state of Texas are
open, after it is deposited in the United States Mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The Company or you may change at any time and from time to
time by written notice to the other, the address which it or he previously
specified for receiving notices. The Company and you agree that any notices
shall be given to the Company or to you at the following addresses:

         
 
  Company:   Pioneer Natural Resources Company
 
      Attn: Corporate Secretary
 
      5205 N. O’Connor Boulevard, Suite 900
 
      Irving, Texas 75039-3746
 
       
 
  Recipient:   At your current address as shown in the
 
      Company’s records.

15. Agreement Respecting Taxes
     If withholding of taxes is applicable with respect to your position with
the Company you agree that:
     a. You will pay to the Company, or make arrangements satisfactory to the
Company regarding payment of any federal, state or local taxes of any kind
required by law to be withheld by the Company with respect to the Restricted
Stock Units including with the Company’s approval the withholding of Stock that
is subject to this Agreement or by your transfer of other shares of Stock to the
Company; and
     b. The Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to you any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock Units.
16. Adjustment of Shares
     The number of shares associated with the award of Restricted Stock Units
subject to this Agreement shall be adjusted in a manner consistent with the
adjustment provisions provided in Paragraph 10.1 of the Plan.

4



--------------------------------------------------------------------------------



 



17. Agreement Respecting Securities Act of 1933
     You represent and agree that you will not sell the Stock that may be issued
to you pursuant to your Restricted Stock Units except pursuant to an effective
registration statement under the Securities Act of 1933 or pursuant to an
exemption from registration under the Securities Act of 1933 (including
Rule 144).
18. Performance Period
     For purposes of Paragraph 9.2 of the Plan, the Performance Period for this
Restricted Stock Unit award shall begin on the date this award is granted to
you. The Performance Period shall lapse on the date of distribution of the Stock
related to the Performance Period.
19. Performance Standards
     For purposes of Paragraph 9.2 of the Plan, the performance objectives
related to the Restricted Stock Units granted hereunder correlate with the
fluctuations of the Stock, whereby the minimum and maximum value of this award
will be determined by the per share price of the Stock on the date on which the
Stock is delivered to you or your representative pursuant to this Agreement
compared to the per share price of the Stock as of the date the Restricted Stock
Units are granted to you.
20. Payment Date
     The payment date of the Stock related to your Restricted Stock Units, if
applicable, will be the date set forth in the Election Form related to this
Agreement. Payments will be made in Stock as of the distribution date set forth
in the Election Form.
21. Interpretation
     Notwithstanding anything to the contrary in this Agreement, any provision
of this Agreement that is inconsistent with the provisions of Paragraph 10.2,
10.3, or Section 11 of the Plan shall control over such provisions of the Plan.
22. Amendment
     This Agreement and the Election Form associated herewith may be amended at
any time unilaterally by the Company provided that such amendment is consistent
with all applicable laws including Section 409A of the Code and does not reduce
any rights or benefits you have accrued pursuant to this Agreement and/or the
Election Form. This Agreement, but not the Election Form, may be amended in any
manner consistent with all applicable laws including Section 409A of the Code by
a written consent executed by you and a duly authorized representative of the
Company.

5



--------------------------------------------------------------------------------



 



     If you accept this Restricted Stock Unit Agreement and agree to its terms
and conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

                  Very truly yours,    
 
                PIONEER NATURAL RESOURCES COMPANY    
 
           
 
  By:        
 
                Name: Mark S. Berg         Title:   EVP and General Counsel    
    Date:   August 25, 2005    
 
                DIRECTOR    
 
           
 
  By:        
 
                Name:    

6